Citation Nr: 1646194	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  08-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of cardiac catheterization with development of right common femoral artery pseudoaneurysm complicated by necrotizing fasciitis, MSSA toxic shock and diarrhea.

2. Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had service from January 1949 to November 1952.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions issued by the RO. The Board remanded these issues in November 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.
 
The Veteran was previously represented by the Disabled American Veterans (DAV) (as reflected in a January 1993 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). In August 2015, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Florida Department of Veterans Affairs. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran incurred additional disability of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure, as a result of VA treatment he received in November 2007 (i.e., cardiac catheterization). 

2. The type of severe infection suffered by the Veteran due to the cardiac catheterization was rare and not reasonably foreseeable.

3. The Veteran is so helpless as to be in need of regular aid and attendance of another person as a result of his qualifying additional disability awarded pursuant to the provisions of 38 U.S.C.A. § 1151.
 

CONCLUSIONS OF LAW

1. The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of cardiac catheterization with development of right common femoral artery pseudoaneurysm complicated by necrotizing fasciitis, MSSA toxic shock and diarrhea have been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).

2. The criteria for SMC based on aid and attendance have been met. 38 C.F.R. 
§ 1114(l) and (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1151 Claim

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (2015).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation, not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (2015).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. See 38 C.F.R. § 3.361(c)(1) (2015).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 38 C.F.R. 
§ 3.361(d) (2015). It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d) (2015).

November 2007 VA treatment records reflects that the Veteran had coronary artery disease (CAD) status post (s/p) coronary artery bypass graft (CABG) and underwent cardiac catheterization for exertional dyspnea and was found to have patent grafts. He also received a Pneumovax prior to discharge (which was not his first according to VA records). He developed hives attributed by him to the Pneumovax. He was subsequently admitted and found to have a right groin pseudoaneurysm, infected angioseal with wound and blood cultures growing MSSA and subsequently developed toxic shock syndrome. Bacteremia had cleared but the Veteran remained critically ill, intubated, minimally responsive with left upper extremity deep vein thrombosis, left hand tenderness/erythema, left deltoid induration/ cellulitis, right groin hematoma, resolving diarrhea and pulmonary edema.

In the July 2016 VA examination, the physician was asked to opine as to (1) whether the Veteran incurred additional disability, including but not limited to, a right common femoral artery pseudoaneurysm, necrotizing fasciitis, MSSA toxic shock, diarrhea, seizures, a tremor, acute renal failure and/or psychiatric disorder as  a result of VA treatment in November 2007, in particular, his cardiac catheterization and (2) whether the proximate cause of any sustained additional disability was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or an event not reasonably foreseeable. 

The physician responded that the evidence strongly suggested that an episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure occurred in proximity with a cardiac catheterization provided by the VA. The physician opined that the episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure as likely as not were related to the cardiac catheterization. However, the physician found that the seizures, tremor and psychiatric disorder did not share the same path of causation and the evidence linking them to the proximate event (cardiac catheterization) was weak. Thus, the physician opined that the seizures, tremor and psychiatric disorder were less likely than not related to the Veteran's November 2007 treatment, in particular his cardiac catheterization.

As to whether the proximate cause of the episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure (i.e., additional disability) was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or an event not reasonably foreseeable, the physician responded that there was no direct evidence that a lack of care or skill was involved. The physician explained that post-operative infections fall within the acceptable risk for any procedure, cardiac catheterization included. The physician noted that the Veteran was evaluated in an ongoing basis following the procedure, with no initial evidence that symptomatology was as a result of the procedure. The physician explained that as the source of the symptoms declared itself, the condition was acknowledged, and extensive treatment was initiated. The events experienced by the Veteran were quite unfortunate, but do fall within the realm of known risk. The response and care provided appeared to have been both timely and in the realm of what would be expected of a reasonable healthcare provider. 

The physician opined that the episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure were less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. The physician further noted that infection post operatively was part of the risk of any procedure and should be disclosed at the time of informed consent. However, the type of severe infection suffered by the Veteran was rare, and would not normally be reasonably foreseeable as an anticipated outcome. Thus, the physician opined that the infection and sequelae thereof was an event not reasonably foreseeable.

The threshold question in this case is whether the Veteran incurred additional disability as a result of VA treatment in November 2007, in particular his cardiac catheterization. The Veteran clearly incurred additional disability as a result of the VA treatment he received in November 2007. As thoroughly documented in the July 2016 examination report, the VA physician opined that the episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure as likely as not were related to the cardiac catheterization.

Thus, the remaining inquiry is whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or an event not reasonably foreseeable. 

In the July 2016 examination report, the VA physician opined that the episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure were less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, explaining that post-operative infections fall within the acceptable risk for any procedure, cardiac catheterization included. The physician explained that the Veteran was evaluated on an ongoing basis following the procedure, with no initial evidence that symptomatology was as a result of the procedure. The physician noted that as the source of the symptoms declared itself, the condition was acknowledged, and extensive treatment was initiated. Ultimately, the physician concluded that the response and care provided appeared to have been both timely and in the realm of what would be expected of a reasonable healthcare provider.

However, the physician found that the type of severe infection suffered by the Veteran was quite rare, and would not normally be reasonably foreseeable as an anticipated outcome of the procedure (i.e., cardiac catheterization). Ultimately, the physician opined that the infection and sequelae thereof was an event not reasonably foreseeable.

As the evidence shows that the Veteran incurred additional disability (i.e. an episode of infection, necrotizing fasciitis, toxic shock, diarrhea and acute renal failure) as  a result of VA treatment he received in November 2007 that was not reasonably foreseeable, compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 are warranted.

The Veteran and his wife entered into a settlement and release agreement regarding a Federal Torts Claim Act (FTCA) action pursuant to 28 U.S.C. § 2677. The RO will determine the amount of payment of any monetary awards subject to regulations governing the payment of monetary awards. See 38 U.S.C.A. § 1151(b). 

SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living. 

In addition to the entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 awarded, the Veteran is service-connected for mood disorder, rated as 50 percent disabling; headaches, rated as 30 percent disabling and scars of the face, rated as noncompensable. Additionally, he is in receipt of a total rating based on individual unemployability (TDIU).

The December 2008 Report of VA examination for housebound status or permanent need for regular aid and attendance reflects the Veteran's report that he needs his wife for everything. She assists the Veteran with bathing and shaving. He stated that he got dizzy when he walked and his wife helps to stabilize him. She monitored his health and takes him to all his appointments, gives him his medication and puts drops in his eyes. He reported that he had daily diarrhea and bladder dysfunction and had to use a diaper. The examiner noted that the Veteran was diagnosed with recurrent diarrhea, coronary artery disease, diabetes, cataracts, chronic pain, psoriasis and hearing loss. The physician concluded that the Veteran required the daily personal health care services of a skilled provider (wife) without which he would require hospital, nursing home or other institutional care.

The March 2014 Report of VA examination for housebound status or permanent need for regular aid and attendance documents that diagnoses of diabetes, hypertension, coronary artery disease, BPH, neuropathy, gastroesophageal reflux disease (GERD), hyperlipidemia, hypothyroidism and degenerative joint disease (DJD) were responsible for the Veteran's need for the assistance of another. It was indicated that the Veteran was confined to his bed from 9:00 p.m. until 4:00 a.m. He was able to feed himself but unable to prepare his own meals. He required the assistance of another with bathing and tending to other hygiene needs. He required medication management and his wife administered all of his medications. He was unable to manage his financial affairs and his wife managed all the financial affairs and held power of attorney for the Veteran. The Veteran's loose stools, poor balance and occasional dizziness affected his ability to perform self-care, ambulate or travel beyond the premises of his home. He left the home 3 times per week to go to the gym with his wife.  
 
The May 2016 Report of VA examination for housebound status or permanent need for regular aid and attendance documents that diagnoses of diabetes, hypertension, coronary artery disease, BPH, neuropathy, GERD and hyperlipidemia were responsible for the Veteran's need for the assistance of another. It was indicated that the Veteran was confined to his bed for four hours during the day and throughout the night. He was able to feed himself but unable to prepare his own meals. He required the assistance of another with bathing and tending to other hygiene needs.  He required medication management and his wife administered all medications and handled all his medical affairs. He was unable to manage his financial affairs and his wife managed all the financial affairs. The Veteran's poor balance and dizziness affected his ability to perform self-care, ambulate or travel beyond the premises of his home. He left the home 2-3 hours per day to walk around his community complex only with the assistance of his wife.

Under the circumstances, the Board finds the evidence shows that the Veteran is so helpless as to be in need of regular aid and attendance of another person due in part to qualifying additional disability incurred as a result of VA treatment he received in November 2007 (i.e., cardiac catheterization). Accordingly, entitlement to special monthly compensation (SMC) based on need for aid and attendance is warranted.
  


ORDER

Compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for residuals of cardiac catheterization with development of right common femoral artery pseudoaneurysm complicated by necrotizing fasciitis, MSSA toxic shock and diarrhea is granted.

Special monthly compensation (SMC) based on need for aid and attendance is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


